

113 S1584 IS: To amend title 38, United States Code, to provide replacement automobiles for certain disabled veterans and members of the Armed Forces, and for other purposes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1584IN THE SENATE OF THE UNITED STATESOctober 28, 2013Mr. Sanders introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide replacement automobiles for certain disabled veterans and members of the Armed Forces, and for other purposes.1.Replacement automobiles for certain disabled veterans and members of Armed ForcesSection 3903 of title 38, United States Code, is amended by striking subsection (a) and inserting the following new subsection (a):(a)(1)Subject to paragraph (2) and except as provided in paragraph (3), an eligible person entitled to receive an automobile or other conveyance under the provisions of this chapter is entitled—(A)to receive only one automobile or other conveyance under the provisions of this chapter; and(B)to replace such automobile or other conveyance twice under the provisions of this chapter.(2)Except as provided in paragraph (3), the aggregate amount that the Secretary may expend under subsection (a) of section 3902 of this title for an eligible person (including amounts expended for replacement automobiles or other conveyances) shall not exceed the amount set forth in such subsection (as adjusted from time to time under subsection (e) of such section).(3)The Secretary may provide or assist in providing an eligible person with a replacement automobile or other conveyance under this chapter that is not subject to the limitations of paragraphs (1) and (2) and does not count against the eligible person's entitlement under this chapter if—(A)the Secretary receives satisfactory evidence that the automobile or other conveyance of the eligible person previously purchased with assistance under this chapter was destroyed—(i)as a result of a natural or other disaster, as determined by the Secretary; and(ii)through no fault of the eligible person; and(B)the eligible person does not otherwise receive from a property insurer compensation for the loss.(4)No payment shall be made under this chapter for the repair or maintenance of an automobile or other conveyance..2.Codification of cost-of-living adjustment in amounts of assistance for providing automobiles for certain disabled veterans and members of the Armed ForcesSection 3902(a) of title 38, United States Code, is amended by striking $18,900 and inserting $30,000.